Case 4:17-Cr-00222 Document 52 Filed in TXSD on 01/18/19 Page 1 of 1

 

UNITED STATES DlSTRICT CoURT SoUTHERN DISTRICT oF TEXAS

 

United States ofAmerica,
Plaintiff,

versus Criminal Action l`l'l7»zzz

Brenda Rodriguez,

W)Lml.mw)lml.ml.mw)lm

Defendant.

Order Denying Extension

The United States of America’s motion to continue the trial is denied. Tlie
continuance Was sought for collateral issues outside of the facts of this case and Would
result in an undue delay. Nothing about the preparation or trial that starts Tuesday Was

implicated in the empty motion.

Signed on]anuary 167 , 2019, at Houston, Texas.

Lynn l\l. HugNes
United States District]udge

